     Case 2:19-cv-01364-RFB-NJK Document 11 Filed 07/02/20 Page 1 of 4



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3                                                ***
4     RICHARD MARKS,                                     Case No. 2:19-cv-01364-RFB-NJK
5                                           Plaintiff,                   ORDER
6            v.
7     JERRY HOWELL, et al.,
8                                      Defendants.
9
10          This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §

11   1983 by a state prisoner. On August 12, 2019, this Court issued an order directing Plaintiff

12   to file a fully complete Application to Proceed In Forma Pauperis on this Court’s approved

13   form and attach an inmate account statement for the past six months and a properly

14   executed financial certificate or pay the full filing fee of $400 no later than September 11,

15   2019. (ECF No. 3 at 2). Thereafter, on September 6, 2019, October 7, 2019, and

16   November 25, 2019, Plaintiff filed three Motions for Extensions of Time because he had

17   not received his financial attachments from the Nevada Department of Corrections

18   (“NDOC”). (ECF Nos. 4, 6, and 8). The Court granted these motions. (ECF Nos. 5, 7,

19   9). Further, in its most recent order of December 5, 2019, this Court afforded Plaintiff an

20   opportunity to submit an affidavit detailing the efforts he took to acquire a financial

21   certificate and an inmate account statement from prison officials, along with the first three

22   pages of the Application to Proceed In Forma Pauperis on this Court’s approved form, no

23   later than January 6, 2020. (ECF No. 9 at 2-3)

24          On January 2, 2020, Plaintiff filed a motion seeking a copy of his civil rights

25   complaint (ECF No. 10), however, Plaintiff did not respond to any of the Court’s orders

26   set forth in the Court’s December 5, 2019, order. As such, the January 6, 2020 deadline

27   has now expired, and Plaintiff has not filed a fully complete Application to Proceed In

28   Forma Pauperis on this Court’s approved form, or filed the first three pages of the
     Case 2:19-cv-01364-RFB-NJK Document 11 Filed 07/02/20 Page 2 of 4



1    Application to Proceed In Forma Pauperis and an affidavit detailing the efforts he took to
2    acquire a financial certificate and inmate account statement from prison officials, or paid
3    the full $400 filing fee.
4           District courts have the inherent power to control their dockets and “[i]n the
5    exercise of that power, they may impose sanctions including, where appropriate . . .
6    dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831
7    (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure
8    to prosecute an action, failure to obey a court order, or failure to comply with local rules.
9    See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for
10   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.
11   1992) (affirming dismissal for failure to comply with an order requiring amendment of
12   complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal
13   for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of
14   address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming
15   dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
16   1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with
17   local rules).
18          In determining whether to dismiss an action for lack of prosecution, failure to obey
19   a court order, or failure to comply with local rules, the court must consider several factors:
20   (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
21   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
22   disposition of cases on their merits; and (5) the availability of less drastic alternatives.
23   See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
24   130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
25          Here, the Court finds that the first two factors, the public’s interest in expeditiously
26   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
27   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
28   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay



                                                  -2-
     Case 2:19-cv-01364-RFB-NJK Document 11 Filed 07/02/20 Page 3 of 4



1    in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
2    West, 542 F.2d 522, 524 (9th Cir. 1976).          The fourth factor—public policy favoring
3    disposition of cases on their merits—is greatly outweighed by the factors in favor of
4    dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
5    the court’s order will result in dismissal satisfies the “consideration of alternatives”
6    requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
7    F.2d at 1424. The Court’s order requiring Plaintiff to file a fully complete Application to
8    Proceed In Forma Pauperis on this Court’s approved form, or file the first three pages of
9    the Application to Proceed In Forma Pauperis and submit an affidavit detailing the efforts
10   he took to acquire a financial certificate and inmate account statement from prison
11   officials, or pay the full $400 filing fee no later than January 6, 2020, stated: “IT IS
12   FURTHER ORDERED that, if Plaintiff does not timely comply with this order, the Court
13   will dismiss this case without prejudice.” (ECF No. 9 at 3). Thus, Plaintiff had adequate
14   warning that dismissal would result from his noncompliance with the Court’s order to file
15   a fully complete Application to Proceed In Forma Pauperis on this Court’s approved form,
16   or file the first three pages of the Application to Proceed In Forma Pauperis and submit
17   an affidavit detailing the efforts he took to acquire a financial certificate and inmate
18   account statement from prison officials, or pay the full $400 filing fee no later than January
19   6, 2020.
20          IT IS THEREFORE ORDERED that this action is DISMISSED WITHOUT
21   PREJUDICE based on Plaintiff’s failure to file a fully complete Application to Proceed In
22   Forma Pauperis on this Court’s approved form, or file the first three pages of the
23   Application to Proceed In Forma Pauperis and submit an affidavit detailing the efforts he
24   took to acquire a financial certificate and inmate account statement from prison officials,
25   or pay the full $400 filing fee in compliance with this Court’s December 5, 2019, order.
26          IT IS FURTHER ORDERED that the Clerk of Court is instructed to close this case.
27          IT IS FURTHER ORDERED that Plaintiff’s motion for a copy of his civil rights
28   complaint (ECF No. 10) is DENIED as moot. Plaintiff is advised there is a per page charge



                                                 -3-
     Case 2:19-cv-01364-RFB-NJK Document 11 Filed 07/02/20 Page 4 of 4



1    for copy work. Copies produced from an electronic format (CM-ECF) are $0.10 per page;
2    copies produced from a physical format are $0.50 per page. The Court cannot provide
3    copies or mailing service for parties, even indigent plaintiffs proceeding in forma pauperis.
4    If Plaintiff wishes to receive copies of electronically filed documents from the Court, the
5    cost is $0.10 per page. D. Nev. Civ. R. IC 1-1(i)(5); 28 U.S.C. § 1914.
6
7           DATED: July 1, 2020.
8
9                                                      RICHARD F. BOULWARE, II
                                                       UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -4-
